DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James et al.(USPN 9770028; 9/26/2017) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
USPN ‘028 like instant claims make claim to applying to turfgrass 
a composition comprising acibenzolar-methyl(ASM) wherein the acibenzolar-methyl is applied at a rate of 4 to 20 g/ha or 5 to 16 g/ha to the turfgrass to the control or suppress abiotic stress in the turfgrass. USPN ‘028 make claim that ASM is applied to the turfgrass over a period of 7 to 21 days or 7 to 14 days. USPN ‘028 also makes claim the composition comprising 0.01 to 90% by weight ASM, 10 to 99.99% carrier and 0-20% surfactant. USPN ‘028 also makes claim to the turfgrass being an annual or perennial Gramineae belonging to at least one of the genera Agropyron, Agrostis, Axonopus, Bromus, Buchloe, Cynodon, Eremochloa, Festuca, Lolium, Paspulum, Pennisetum, Phleum, Poa, Stenotaphrum or Zoysia.  

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James et al.(USPN 11234440; 2/01/2020) .
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
USPN ‘440 like instant claims make claim to applying to turfgrass a composition comprising acibenzolar-methyl(ASM) wherein the acibenzolar-methyl is applied at a rate of 4 to 20 g/ha or 5to 16 g/ha to the turfgrass; therefore, it is inherent that USPN ‘440 like instant claims would result in the control or suppression of abiotic stress in the turfgrass. USPN at column 3 lines 51-61 teach that the ASM is applied to the turfgrass over a period of 5 to 25 days. USPN ‘440 also make claim the composition comprising 0.01 to 90% by weight ASM, 10 to 99.99% carrier and 0-20% surfactant. USPN ‘440 also make claim to the turfgrass being an annual or perennial Gramineae belonging to at least one of the genera Agropyron, Agrostis, Axonopus, Bromus, Buchloe, Cynodon, Eremochloa, Festuca, Lolium, Paspulum, Pennisetum, Phleum, Poa, Stenotaphrum or Zoysia.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9770028.
Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN ‘028 and instant claims make claim to applying to turfgrass
a composition comprising acibenzolar-methyl(ASM) wherein the acibenzolar-methyl is applied at a rate of 4 to 20 g/ha or 5 to 16 g/ha to the turfgrass to the control or suppress abiotic stress in the turfgrass. USPN ‘028 make claim that ASM is applied to the turfgrass over a period of 7 to 21 days or 7 to 14 days. USPN ‘028 also makes claim the composition comprising 0.01 to 90% by weight ASM, 10 to 99.99% carrier and 0-20% surfactant. USPN ‘028 also makes claim to the turfgrass being an annual or perennial Gramineae belonging to at least one of the genera Agropyron, Agrostis, Axonopus, Bromus, Buchloe, Cynodon, Eremochloa, Festuca, Lolium, Paspulum, Pennisetum, Phleum, Poa, Stenotaphrum or Zoysia. The USPN claims require the composition to comprise chlorothalonil at an application rate of 2000-10000 g/ha while instant claims do not recite chlorothalonil. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10555525.
Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN ‘525and instant claims make claim to applying to turfgrass
a composition comprising acibenzolar-methyl(ASM) wherein the acibenzolar-methyl is applied at a rate of 4 to 20 g/ha or 5 to 16 g/ha to the turfgrass to the control or suppress abiotic stress in the turfgrass. USPN ‘525 make claim that ASM is applied to the turfgrass over a period of 7 to 21 days or 7 to 14 days. USPN ‘525 also makes claim the composition comprising 0.01 to 90% by weight ASM, 10 to 99.99% carrier and 0-20% surfactant. USPN ‘028 also makes claim to the turfgrass being an annual or perennial Gramineae belonging to at least one of the genera Agropyron, Agrostis, Axonopus, Bromus, Buchloe, Cynodon, Eremochloa, Festuca, Lolium, Paspulum, Pennisetum, Phleum, Poa, Stenotaphrum or Zoysia. The USPN claims require the composition to comprise fluazinam at an application rate of 2000-10000 g/ha while instant claims do not recite fluazinam. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11.234,440.
Although the claims at issue are not identical, they are not patentably distinct from each other because both USPN ‘440 and instant claims make claim to applying to turfgrass
a composition comprising acibenzolar-methyl(ASM) wherein the acibenzolar-methyl is applied at a rate of 4 to 20 g/ha or 5 to 16 g/ha to the turfgrass to the control or suppress abiotic stress in the turfgrass as opposed to abiotic stress in turfgrass as claimed. However since USPN claims share a similar active as the instant claims of applying ASM at the same application rates to turfgrass, it naturally flows that USPN claims result in the control of abiotic stress on the turfgrass as is instantly claimed. USPN ‘440 make claim that ASM is applied to the turfgrass over a period of 7 to 21 days or 7 to 14 days. USPN ‘440 also makes claim the composition comprising 0.01 to 90% by weight ASM, 10 to 99.99% carrier and 0-20% surfactant. USPN ‘440 also makes claim to the turfgrass being an annual or perennial Gramineae belonging to at least one of the genera Agropyron, Agrostis, Axonopus, Bromus, Buchloe, Cynodon, Eremochloa, Festuca, Lolium, Paspulum, Pennisetum, Phleum, Poa, Stenotaphrum or Zoysia. The USPN claims require the composition to comprise chlorothalonil at an application rate of 2000-10000 g/ha while instant claims do not recite chlorothalonil. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
CLAIM 1. “A method for controlling or suppressing abiotic stress in turfgrass, comprising applying to the turfgrass or to the locus ofthe turfgrass, a composition comprising acibenzolar-Smethyl, wherein the acibenzolar-S-methyl is applied at a rate offrom 4 to 20 g/ha.”
However data provided in Table 4 of the instant Specification does not demonstrate that the application of ASM alone to turfgrass protects, controls or suppresses the abiotic stress to turfgrass. In fact, it appears that the turfgrass incurs more damage with the application of ASM than the control check. 
Therefore the subject matter in the claim is not demonstrated in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616